case to the district court so that it can construe Ponce's post-conviction
                 motion to withdraw his guilty plea as a petition for a writ of habeas
                 corpus.
                              A post-conviction petition for a writ of habeas corpus is an
                 independent proceeding that seeks collateral review of the conviction, and
                 thus, it may be litigated contemporaneously with the direct appeal and a
                 pending direct appeal would not divest the district court of jurisdiction to
                 consider the collateral petition.    See NRS 34.724(2)(a) (providing that a
                 habeas corpus petition is not a substitute for and does not affect the
                 remedy of direct review); NRS 34.730(3) (providing that the clerk of the
                 district court shall file a habeas corpus petition as a new action separate
                 and distinct from any original proceeding in which a conviction has been
                 had); Daniels v. State, 100 Nev. 579, 580, 688 P.2d 315, 316 (1984)
                 (recognizing that a post-conviction proceeding is separate from the direct
                 appeal), overruled on other grounds by Varwig v. State, 104 Nev. 40, 752
                 P.2d 760 (1988); Groesbeck v. Warden, 100 Nev. 259, 260, 679 P.2d 1268,
                 1268-69 (1984) (recognizing that a post-conviction habeas corpus petition
                 is a petition seeking collateral review).
                              Had we considered the merits of the district court's decision on
                 Ponce's motion, as the State requests, we would have also remanded this
                 case to the district court because it did not conduct an evidentiary hearing
                 to provide Ponce with the opportunity to substantiate his claim that
                 counsel was ineffective before deciding whether Ponce's plea was knowing,
                 intelligent, and voluntary, or deciding whether withdrawal was otherwise
                 necessary to correct a manifest injustice.    See Rubio v. State, 124 Nev.
                 1032, 1046, 194 P.3d 1224, 1233 (2008) (explaining that this court "will
                 not look only to the technical sufficiency of a plea canvass to determine

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 194/A    0
                 whether a plea is invalid, but will also look to whether the district court
                 conducted an evidentiary hearing to determine if the plea was
                 constitutionally infirm or whether such a hearing was unnecessary."
                 (internal quotation marks omitted)). Therefore, we
                                ORDER the judgment of the district court REVERSED AND
                 REMAND this matter to the district court for proceedings consistent with
                 this order.'


                                                                                    J.
                                                    Pickering


                                                                                    J.
                                                    Parraguirre n


                                                                                    J.
                                                    Saitta


                 cc: Hon Michael Villani, District Judge
                      Mario D. Valencia
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                        'Although we filed the opening brief submitted by Ponce, it fails to
                 comply with the Nevada Rules of Appellate Procedure because the text is
                 not double-spaced. See NRAP 32(a)(4). Counsel for Ponce is cautioned
                 that failure to comply with this court's briefing requirements may result in
                 the imposition of sanctions. See NRAP 28.2(b).

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e